03/09/2022



                                                                                     Case Number: DA 21-0660




                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                          Supreme Court Cause No. DA 21-0660

 TAI TAM, LLC,

                   Plaintiff and Appellant,
                                                  ORDER GRANTING MOTION FOR
          v.                                          EXTENSION OF TIME

 MISSOULA COUNTY, acting by and
 through its BOARD OF COUNTY
 COMMISSIONERS,

                   Defendant and Appellee.


         Appellant Tai Tam, LLC, has requested a 30-day extension from March 9,

2022, up to and including April 8, 2022, to file its Opening Brief in this matter.

Good cause appearing therefore,

         IT IS HEREBY ORDERED that Appellant Tai Tam, LLC, shall have until

and including April 8, 2022, within which to file its Opening Brief.

         Electronically signed and dated below.




ORDER GRANTING MOTION
FOR EXTENSION OF TIME                         1
4880-6291-9444

                                                                        Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                              March 9 2022